                       1   MARK D. FOWLER (Bar No. 124235)
                           mark.fowler@us.dlapiper.com
                       2   CLAYTON THOMPSON (Bar No. 291331)
                           clayton.thompson@us.dlapiper.com
                       3   YAKOV M. ZOLOTOREV (Bar No. 224260)
                           jake.zolotorev@us.dlapiper.com
                       4   SUMMER TORREZ (Bar No. 264858)
                           summer.torrez@us.dlapiper.com
                       5   JONATHAN HICKS (Bar No. 274634)
                           jonathan.hicks@us.dlapiper.com
                       6   ERIN MCLAUGHLIN (Bar No. 290853)
                           erin.mclaughlin@us.dlapiper.com
                       7   DLA PIPER LLP (US)
                           2000 University Avenue
                       8   East Palo Alto, CA 94303-2214
                           Tel: 650.833.2000
                       9   Fax: 650.833.2001

                      10   ERIN P. GIBSON (Bar No. 229305)
                           erin.gibson@us.dlapiper.com
                      11   SUSAN ACQUISTA (Bar No. 253969)
                           susan.acquista@us.dlapiper.com
                      12   PETER MAGGIORE (Bar No. 292534)
                           peter.maggiore@us.dlapiper.com
                      13   DLA PIPER LLP (US)
                           401 B Street, Suite 1700
                      14   San Diego, CA 92101-4297
                           Tel: 619.699.2700
                      15   Fax: 619.699.2701

                      16   Attorneys for Defendant
                           APPLE INC.
                      17

                      18                                    UNITED STATES DISTRICT COURT
                      19                              NORTHERN DISTRICT OF CALIFORNIA
                      20    DSS TECHNOLOGY MANAGEMENT,                       CASE NO. 14-cv-05330 HSG
                            INC.,
                      21
                                                                            JOINT STIPULATION AND
                                               Plaintiff,                   ORDER FOR EXTENSION TO SUBMIT
                      22
                                                                            PRETRIAL FILINGS
                            v.
                      23
                            APPLE INC.,
                      24
                                               Defendant.
                      25

                      26

                      27

                      28
DLA P IPER LLP (US)
   EAST PAL O AL TO         WEST\288974211.1
                                                                   JOINT STIPULATION AND ORDER REGARDING PRETRIAL FILINGS
                                                                                                  CASE NO. 14-CV-05330 (HSG)
                       1           Pursuant to Civil Local Rules 6-1(b), 6-2, 7-1(a)(5), and 7-12, Plaintiff DSS Technology

                       2   Management, Inc. (“DSS”) and Defendant Apple Inc. (“Apple”) (collectively, the “Parties”),
                       3   through their respective counsel of record, hereby stipulate as follows regarding the submission of
                       4   the pretrial filings:
                       5           WHEREAS, on January 16, 2019, the Court entered a Scheduling Order setting the
                       6   Pretrial Conference for January 28, 2020 at 3:00 p.m. and Jury Selection/Jury Trial for February
                       7   24, 2020 at 8:30 a.m. (Dkt. 183);
                       8           WHEREAS, on December 4, 2019, the clerk issued a notice that the Pretrial Conference,

                       9   previously set for January 28, 2020, is continued to February 4, 2020, at 3:00 p.m., but pretrial
                      10   filings are due based on the original not the continued pretrial conference date (Dkt. 357);
                      11           WHEREAS, pursuant to the Civil Pretrial And Trial Standing Order For Cases Before
                      12   District Judge Haywood S. Gilliam, Jr., January 14, 2020 is the deadline for the Parties to submit
                      13   to the Court the pretrial filings pursuant to ¶¶ 6-15 and ¶¶ 23-26 of Judge Gilliam’s Pretrial
                      14   Standing Order (i.e., the joint pretrial statement and proposed order, proposed jury instructions,
                      15   proposed voir dire questions, proposed statement of the case, trial briefs and oppositions to

                      16   motions in limine);
                      17           WHEREAS, on January 10, 2020, the Parties submitted a stipulation to extend the
                      18   deadline for the Parties to submit a proposed joint set of jury instructions along with one-page
                      19   explanations as to disputed instructions, by one week, to January 21, 2020 (Dkt. 411) and the
                      20   Court granted that stipulation on January 13, 2020 (Dkt. 412);
                      21           WHEREAS, on January 14, 2020, the Court denied DSS’ motion to amend infringement
                      22   contentions and granted Apple’s cross-motion to strike DSS’ infringement expert report and set a
                      23   Further Case Management Conference for January 21, 2020 (Dkt. 413);

                      24           WHEREAS, the parties have met and conferred and agree that in light of the Court’s
                      25   January 14, 2020 Order and scheduling of the January 21, 2020 Further Case Management
                      26   Conference, the pretrial filings which are due on January 14 and 21, 2020, should be extended
                      27   until January 24, 2020, which is after the Further Case Management Conference;
                      28
DLA P IPER LLP (US)
                            WEST\288974211.1                                -1-
   EAST PAL O AL TO                                                JOINT STIPULATION AND ORDER REGARDING PRETRIAL FILINGS
                                                                                                  CASE NO. 14-CV-05330 (HSG)
                       1          WHEREAS, the extension of the pretrial filing deadlines to January 24, 2020 will not alter

                       2   the date of any other event or any deadline already set by this Court in this case.
                       3

                       4          IT IS SO STIPULATED.
                       5

                       6          Pursuant to Civil L.R. 5-1(i)(3), concurrence to the filing of this document was obtained
                       7   from Niky Bagley, counsel for DSS Technology Management, Inc., on January 14, 2020.
                       8

                       9    Dated: January 14, 2020                       DLA PIPER LLP (US)
                      10
                                                                          By /s/ Summer Torrez
                      11
                                                                             MARK D. FOWLER
                      12                                                     CLAYTON THOMPSON
                                                                             YAKOV M. ZOLOTOREV
                      13                                                     ERIN P. GIBSON
                                                                             SUSAN ACQUISTA
                      14                                                     SUMMER TORREZ
                                                                             JONATHAN HICKS
                      15                                                     ERIN MCLAUGHLIN
                                                                             PETER MAGGIORE
                      16
                                                                              Attorneys for Defendant
                      17                                                      APPLE INC.

                      18
                            Dated: January 14, 2020
                      19                                                  BUETHER JOE & CARPENTER, LLC

                      20
                                                                          By /s/ Niky Bagley
                      21                                                     CHRISTOPHER M. JOE
                                                                             ERIC W. BUETHER
                      22                                                     BRIAN A. CARPENTER
                                                                             NIKY BAGLEY
                      23                                                     KENNETH KULA

                      24                                                      Attorneys for Plaintiff
                                                                              DSS Technology Management, Inc.
                      25

                      26

                      27

                      28
DLA P IPER LLP (US)         WEST\288974211.1                                -2-
   EAST PAL O AL TO
                                                                    JOINT STIPULATION AND ORDER REGARDING PRETRIAL FILINGS
                                                                                                   CASE NO. 14-CV-05330 (HSG)
                       1   PURSUANT TO STIPULATION, IT IS SO ORDERED
                       2
                           Dated: 1/15/2020
                       3                                    By
                                                                 HAYWOOD S. GILLIAM, JR.
                       4                                         United States District Judge
                       5

                       6

                       7

                       8

                       9
                      10

                      11

                      12

                      13

                      14

                      15

                      16

                      17

                      18

                      19

                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28
DLA P IPER LLP (US)        WEST\288974211.1                   -3-
   EAST PAL O AL TO
                                                      JOINT STIPULATION AND ORDER REGARDING PRETRIAL FILINGS
                                                                                     CASE NO. 14-CV-05330 (HSG)
